Title: From Thomas Jefferson to John Coskery, 26 April 1822
From: Jefferson, Thomas
To: Coskery, John


Sir
Monticello
Aprl 26. 22.
Your letter of the 6th has been recieved, but age has long obliged me to relieve my mind from speculations of difficulty I have not perfectly comprehended the principles of the improvement you propose in the construction of the stove; but such advances have been made in latter times in the economising of fire, as to expect that beneficial improvements may still be made, and altho I am unable to aid you by any opinion on the subject I sincerely wish that your invention may be attended with entire successTh: Jefferson